DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Restriction/Claims
Applicant’s election without traverse of species (Group 3 Glaucoma with SEQ ID NO: 147; SEQ ID NO: 131; and retinal ganglion cells) in the reply filed on 3/22/2022 is acknowledged. A telephone call was made to Jack Rosa (attorney of record) on 7/1/2022 to discuss the conflicting species election between the elected target sequence SEQ ID NO: 147 (DLK gene) and gRNA SEQ ID NO: 131 (rhodopsin gene), species elections 1 and 2, respectively. Applicant indicated that the election of the gene target DLK gene should take precedence. Accordingly, species election 2 has been withdrawn since all gRNAs are directed towards rhodopsin rather than the elected DLK gene target. 
Claims 1-16, 18, 20-23, 25-30, 33, 37 and 48-49 are pending. Claims 13, 16, 18, 20-23, 25-29 are currently withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-12, 14-15, 28, 30, 33, 37, 48 and 49 are the subject of the present Official action.  

Priority
Applicant’s claim for the benefit of a prior-filed application PRO 62/358,337 and PCT/US2017/040745 filed on 7/5/2016 and 7/5/2017, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 7/5/2016. 

Notice of Non-Compliance
This application discloses nucleic acid and/or amino acid sequences that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821 through 1.825 (the “sequence rules”). However, this application discloses nucleotide and/or amino acid sequences which require labeling by accompanying sequence identifiers (i.e. SEQ ID NO:), but which are not so labeled. For example, at least Figs 53 and 57 of the instant application disclose nucleotide sequences in excess of 10 bp in length that are not identified by sequence identifier. Applicants should be aware that this may not comprise the only instance(s) of non-compliance. Applicant should carefully review the application for any further example(s) of failure to identify sequences by sequence identifier, and to otherwise verify that the application is in full compliance with the sequence rules. Please note that any sequences not already disclosed in the sequence listing or CRF will require amendment and resubmission of both the sequence listing and the CRF. 
Applicant is required to comply with all sequence rules set forth in 37 CFR 1.821 through 1.825 in the next substantive response. This requirement will not be held in abeyance, and failure to comply with these requirements may result in ABANDONMENT of the application under 37 CFR 1.821(g). Direct the reply to the undersigned. 

Objections to the Specification 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a clear representation of at least Figs 6-10, 12, 14-16, 27, 34, 50 and 57 as described in the specification. The figures appear blurry and are otherwise illegible. Applicants should be aware that this may not comprise the only instance(s) of illegible drawings and should carefully review the application for any further instances. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 49 describes the method of claim 48, wherein the eukaryotic cell is mammalian or human. Claim 49 is indefinite since human cells and mammalian cells are not mutually exclusive. A broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired, see MPEP 2173.05(c). In the present instance, claim 29 recites the broad recitation of “mammalian cell” and also recites “human cell”, which is the narrower statement of the limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remaining of the claim, and therefore not required, or (b) a required feature of the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-15, 28, 30, 33, 37, 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan et al. US 2016/0074535, published 3/17/2016, priority date 6/16/2014 (hereinafter Ranganathan) in view of Welsbie et al. "Functional genomic screening identifies dual leucine zipper kinase as a key mediator of retinal ganglion cell death." Proceedings of the National Academy of Sciences 110.10 (2013): 4045-4050 (hereinafter Welsbie) as evidenced by Strausberg et al. Mammalian Gene Collection (MGC) Program Team*. "Generation and initial analysis of more than 15,000 full-length human and mouse cDNA sequences." Proceedings of the National Academy of Sciences 99.26 (2002): 16899-16903 (hereinafter Strausberg). 
Ranganathan describes a method for treating retinal degeneration using a non-naturally occurring CRISPR-Cas system comprising one or more vectors comprising an H1 promoter operably linked to at least one nucleotide sequence encoding a CRISPR-Cas system guide RNA (gRNA) and a regulatory element operably linked to a nucleotide sequence encoding a Cas9 nuclease protein (Ranganathan, para 9, 11, 18, 50). Ranganathan provides embodiments wherein the gRNA hybridizes with a target sequence and the nuclease cleaves one or two strands of the target DNA molecule to alter gene expression (Ranganathan, para 18). Ranganathan provides a description of possible gene targets related to glaucoma in retinal neurons in humans (Ranganathan, para 18, 162, 163, 165, 166, 171). Ranganathan provides a description of the bidirectional H1 promoter, corresponding to the limitations described in claims 6-8 (Ranganathan, para 13, 45 and Fig 10). Ranganathan states that the bidirectional H1 promoter may be operably linked to 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 15, 20 or more guide sequences, corresponding to the limitations described in claim 11 (Ranganathan, para 81). Ranganathan describes administering CRISPR-Cas system to subjects using adeno-associated virus (AAV) particles, corresponding to the limitations described in claim 3 (Ranganathan, para 18). Ranganathan provides embodiments wherein the gRNA and Cas9 protein are located on the same or different vectors (Ranganathan, para 18). Although Ranganathan describes treating glaucoma, Ranganathan does not specifically describe altering the gene expression of dual leucine zipper kinase (DLK).
Welsbie provides a description of glaucoma and the neurodegenerative process by which the loss of retinal ganglion cells leads to vision loss (Welsbie, abstract and intro para 1). Welsbie identified DLK as a key neuroprotective target in retinal ganglion cells. Welsbie used a conditional knockout approach to confirm that DLK is required for retinal ganglion cell JNK activation and cell death in a rodent model for optic neuropathy (Welsbie, abstract, pg 4046 and Fig 1 and 2). Welsbie found that DLK down-regulation promotes long-term survival and function of retinal ganglion cells in vitro and in vivo (Welsbie, pg 4046). Welsbie suggests that the genetic or pharmacological inhibition of DLK could provide a therapeutic approach for treating glaucoma and other forms of CNS neurodegeneration (Welsbie, Discussion last para). 
It would have been prima facie obvious to one of ordinary skill in the art to apply the CRISPR-Cas system described by Ranganathan to decrease DLK gene expression as a therapy for glaucoma as described by Welsbie. It would have been a matter of combining prior art elements according to known methods to yield predictable results since Welsbie identified DLK as a key neuroprotective target in retinal ganglion cells and showed data that DLK down-regulation promotes long-term survival and function of retinal ganglion cells in vitro and in vivo. Welsbie used small interfering RNA oligonucleotides (siRNAs) to alter DLK gene expression. However, one of ordinary skill could readily apply the CRISPR-Cas methods described by Ranganathan to alter DLK gene expression with a higher level of precision and clinical efficacy than through the use of siRNAs. The 23 bp target sequence identified in SEQ ID NO: 147 corresponds to a known segment of the DLK gene as evidenced by Strausberg (sequence search results shown below). Thus, one of ordinary skill could use the CRISPR-Cas system described by Ranganathan with gRNAs corresponding to the target region below to decrease DLK gene expression.

    PNG
    media_image1.png
    136
    566
    media_image1.png
    Greyscale

One would be motivated to use the CRISPR-Cas methods described by Ranganathan to target the DLK gene rather than siRNAs since CRISPR offers a higher degree of specificity, efficiency and versatility. One would have a reasonable expectation of success given that DLK is a known gene target implicated in glaucoma and there exist predictable methods for designing CRISPR gRNAs toward known genes like DLK. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Other Relevant Prior Art
Ferraris et al. "Dual leucine zipper kinase as a therapeutic target for neurodegenerative conditions." Future medicinal chemistry 5.16 (2013): 1923-1934.
Zack et al. US 9539259, published 1/10/2017

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JANET L EPPS -SMITH/            Primary Examiner, Art Unit 1699